Exhibit 10.3

THE NASDAQ OMX Group, INC.
THREE-YEAR PERFORMANCE SHARE UNIT AGREEMENT

This PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) between The NASDAQ OMX
Group, Inc., a Delaware corporation (the “Company”), and [EMPLOYEE NAME] (the
“Grantee”) memorializes the grant by the Management Compensation Committee of
the Board of Directors of the Company (the “Committee”) on [DATE] (the “Grant
Date”) of performance share units to the Grantee on the terms and conditions set
out below.

RECITALS:

The Company has adopted The NASDAQ OMX Group, Inc. Equity Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Plan.  The Plan in relevant part provides for
the issuance of stock-based awards that are subject to the attainment of
performance goals as established by the Committee.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the performance share units provided for herein to the
Grantee pursuant to the Plan and under the terms set forth herein as an
increased incentive for the Grantee to contribute to the Company’s future
success and prosperity.

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Performance-Based Award. The Company hereby grants to the Grantee
[TARGET NUMBER OF SHARES] performance share units (the “Performance Share
Units”), which Performance Share Units shall entitle the Grantee to receive up
to [200% OF TARGET NUMBER OF SHARES] Shares (or a lesser number of Shares, or no
Shares whatsoever), subject to the terms and conditions set forth in this
Agreement and the Plan.  (A complete copy of the Plan, as in effect on the date
of grant, is available to the Grantee upon request.). Shares corresponding to
the Performance Share Units granted herein are in all events to be delivered to
the Grantee only after the Grantee has become vested in the Performance Share
Units pursuant to Section 4, below.     

2. Performance Period.  For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2015 and ending on December
31, 2017. 

3. Performance Goal. 

(a) Subject to the following sentence, the Performance Goal is set out in
Appendix A hereto, which Appendix A is incorporated by reference herein and made
a part hereof.  Notwithstanding the foregoing, the provisions of Section 13 or
any other provision of



A-1

--------------------------------------------------------------------------------

 

this Agreement to the contrary, the Committee reserves the right to unilaterally
change or otherwise modify the Performance Goal in any manner whatsoever
(including substituting a new Performance Goal), but only to the extent that the
Committee has first determined that the exercise of such discretion would not
cause the Performance Share Units to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code.  If the Committee exercises such
discretionary authority to any extent, the Committee shall provide the Grantee
with a new Appendix A in substitution for the Appendix A attached hereto, and
such new Appendix A and the Performance Goal set out therein (rather than the
Appendix A attached hereto and the Performance Goal set out therein) shall in
all events apply for all purposes of this Agreement.

(b) Depending upon the extent, if any, to which the Performance Goal has been
achieved, and subject to compliance with the requirements of Section 4, each
Performance Share Unit shall entitle the Grantee to receive, at such time as is
determined in accordance with the provisions of Section 5, between 0 and 2.0
Shares for each Performance Share Unit.  The Committee shall, as soon as
practicable following the last day of the Performance Period, certify (i) the
extent, if any, to which, in accordance with Appendix A, the Performance Goal
has been achieved with respect to the Performance Period and (ii) the number of
whole and/or partial Shares, if any, which, subject to compliance with the
vesting requirements of Section 4, the Grantee shall be entitled to receive with
respect to each Performance Share Unit (with such number of whole and/or partial
Shares being hereafter referred to as the “Share Delivery Factor”).  Such
certification shall be final, conclusive and binding on the Grantee, and on all
other persons, to the maximum extent permitted by law.  

4. Vesting of Performance Share Units. 

(a) The Performance Share Units are subject to forfeiture to the Company until
they become non-forfeitable in accordance with this Section 4.  Except as
provided in the following sentence, the risk of forfeiture will lapse on the
Performance Share Units, and such Performance Share Units shall thereupon become
vested, only if the Grantee remains employed by the Company through and on
December 31, 2017 (the “Vest Date”).  Notwithstanding the foregoing, if the
Grantee’s employment with the Company terminates by reason of death prior to
December 31, 2017, the risk of forfeiture shall lapse on all Performance Share
Units, and all unvested Performance Share Units shall thereupon become vested on
the date of death (or, if later, on the date, following the end of the
Performance Period on which the Committee determines whether, and to what extent
the Performance Share Units are earned in accordance with Section 3(b) of this
Agreement). 

(b) In the event that (i) the Company terminates the Grantee’s employment with
the Company for any reason prior to the Vest Date or (ii) the Grantee terminates
employment with the Company for any reason (other than death) prior to such
date, all unvested Performance Share Units shall be cancelled and forfeited,
effective as of the Grantee’s separation from service.



2

--------------------------------------------------------------------------------

 

5. Delivery of Shares.    As soon as practicable following the Vest Date, and
compliance with all applicable tax withholding as described in Section 11
hereof, but in no event later than two and one-half months after the end of the
calendar year in which the Vest Date occurs, the Company shall instruct the
registrar for the Company to make an entry on its books and records evidencing
that the Shares underlying such vested Performance Share Units have been duly
issued as of that date; provided, however, that the Grantee may, in the
alternative, elect in writing prior thereto to receive a stock certificate
representing the full number of Shares acquired, which certificate may bear a
restrictive legend prohibiting the transfer of such Shares for such period as
may be prescribed by the Company. The Company shall not be liable to the Grantee
for damages relating to any delays in issuing the certificates.  The underlying
Shares may be registered in the name of the Grantee’s legal representative or
estate in the event of the death of the Grantee.  In the event of the
acceleration of the lapse of forfeiture restrictions upon the death of the
Grantee as contemplated by Section 4(a) of this Agreement, this process shall
occur as soon as possible following such vesting date, but in no event later
than two and one-half months after the end of the calendar year in which such
vesting date occurs. Notwithstanding anything in the Agreement, the Company may
make delivery of Shares in settlement of Performance Share Units by either (A)
delivering certificates representing such Shares to the Grantee, registered in
the name of the Grantee, or (B) by depositing such Shares into a stock brokerage
account maintained for the Grantee. 

6. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Performance Share Units or future Awards
granted under the Plan by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means.  By accepting this  Award, the
Grantee hereby consents and agrees to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

7. Transferability. 

(a) Except as provided below, or except to the minimal extent required by law,
the Performance Share Units are nontransferable and may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee, except by will or the laws of descent and distribution, and upon any
such transfer, by will or the laws of descent and distribution (or upon such
transfer required by law), the transferee shall hold such Performance Share
Units subject to all the terms and conditions that were applicable to the
Grantee immediately prior to such transfer.  Notwithstanding the foregoing, the
Grantee may transfer any vested Performance Share Units to members of his
immediate family (defined as his spouse, children or grandchildren) or to one or
more trusts for the exclusive benefit of such immediate family members or
partnerships in which such immediate family members are the only partners if the
transfer is approved by the Committee and the Grantee does not receive any
consideration for the transfer.  Any such transferred portion of the Performance
Share Units shall continue to be subject to the same terms and conditions that
were applicable to such portion of the Performance Share Units immediately prior
to transfer (except that such transferred Performance Share Units shall not be
further transferable by the transferee).  No transfer of a portion of the
Performance Share Units shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of such
evidence as



3

--------------------------------------------------------------------------------

 

the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee of the terms and conditions hereof.

(b) Upon any transfer by will or the laws of descent and distribution (or upon
any such transfer required by law), such transferee shall take the Performance
Share Units and the Shares delivered in connection therewith (the “Transferee
Shares”) subject to all the terms and conditions that were (or would have been)
applicable to the Performance Share Units and the Transferee Shares immediately
prior to such transfer.  

8. Rights of Grantee.  Prior to the delivery, if any, of Shares to the Grantee
pursuant to the provisions of Section 5, the Grantee shall not have any rights
of a shareholder of the Company, including, but not limited to, the right to
receive dividend payments, on account of the Performance Share Units. 

9. Unfunded Nature of Performance Share Units.  The Company will not segregate
any funds representing the potential liability arising under this
Agreement.  The Grantee’s rights in respect of this Agreement are those of an
unsecured general creditor of the Company.  The liability for any payment under
this Agreement will be a liability of the Company and not a liability of any of
its officers, directors or Affiliates.

10. Securities Laws.  The Company may condition delivery of Shares for any
vested Performance Share Units upon the prior receipt from the Grantee of any
undertakings which it may determine are required to assure that the Shares are
being issued in compliance with federal and state securities laws.

11. Withholding.  Regardless of any action the Company, any of its Subsidiaries
and/or the Grantee's employer takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Grantee’s responsibility
and may exceed the amount actually withheld by the Company or any of its
affiliates.  The Grantee further acknowledges that the Company and/or its
Subsidiaries (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Performance Share
Units, including, but not limited to, the grant or vesting of the Performance
Share Units, the delivery of Shares, the subsequent sale of Shares acquired
pursuant to such delivery and the receipt of any dividends and/or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of any award to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the Grantee
becomes subject to tax in more than one jurisdiction between the Grant Date and
the date of any relevant taxable event, the Grantee acknowledges that the
Company and/or its Subsidiaries may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items.  In this regard, the
Grantee authorizes the Company and/or its Subsidiaries,



4

--------------------------------------------------------------------------------

 

or their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination  of the following:

 

(a)withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or its Subsidiaries; or

(b) withholding from proceeds of the Shares acquired following settlement either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Grantee’s behalf pursuant to this authorization); or

(c) withholding in Shares to be delivered upon settlement.

To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded Performance Share Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

 

Finally, the Grantee shall pay to the Company and/or its Subsidiaries any amount
of Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that are not satisfied by the means previously described. The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if the
Grantee fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.

By accepting this grant of Performance Share Units, the Grantee expressly
consents to the methods of withholding Tax-Related Items by the Company and/or
its subsidiaries as set forth hereunder, including the withholding of Shares and
the withholding from the Grantee’s wages/salary or other amounts payable to the
Grantee. All other Tax- Related Items related to the Performance Share Units and
any Shares delivered in satisfaction thereof are the Grantee’s sole
responsibility.

12. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
principle of law that could result in the application of the law of any other
jurisdiction.

13. Amendments.  This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, except as otherwise provided
in Section 3(a) or Sections 15 or 16 of this Agreement regarding permitted
unilateral action by the Committee or in Section 13(a) of the Plan related to
amendments or alterations that do not adversely affect the rights of the Grantee
in this Award.

14. Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan.  The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and



5

--------------------------------------------------------------------------------

 

this Agreement shall be final and binding upon the Grantee and the Company.  In
the event of any conflict between the terms and conditions of this Agreement and
the Plan, the provisions of this Agreement shall control.  The Committee has the
authority and discretion to determine any questions which arise in connection
with the award of the Performance Share Units hereunder.

15. Compliance with Code Section 409A.  It is the intention of the Company and
Grantee that this Agreement not result in an unfavorable tax consequences to
Grantee under Code Section 409A.  Accordingly, Grantee consents to any amendment
of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, Grantee
a copy of such amendment.  Any such amendments shall be made in a manner that
preserves to the maximum extent possible the intended benefits to Grantee.  This
paragraph does not create an obligation on the part of Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under the
Agreement will not be subject to interest and penalties under Code Section 409A.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the
Performance Share Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. The Grantee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Plan and this Agreement.

17. No Right to Continued Employment.  This Agreement shall not confer on the
Grantee any right to be retained, in any position, as an employee, consultant or
director of the Company. 

18. Notices.  Any notice, request, instruction or other document given under
this Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method approved by the Company) by either party.

19. Award Subject to Plan.  This Award is subject to the Plan as approved by the
shareholders of the Company.  In the event of conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of this Agreement will govern and prevail.

20. Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.



6

--------------------------------------------------------------------------------

 

21. Discretionary Nature of Plan; No Vested Rights.  The Plan is discretionary
in nature and limited in duration, and may be amended, cancelled, or terminated
by the Company, in its sole discretion, at any time.  The grant of the Award
represented by this Agreement does not create any contractual or other right to
receive an award in the future.  Future Awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
an Award, the number of  shares of Common Stock subject to the Award, and the
vesting provisions.  Any amendment, modification or termination of the Plan
shall not constitute a change or impairment of the terms and conditions of the
Grantee’s employment with the Company.

22. Termination Indemnities.  The value of the Grantee’s Award is an
extraordinary item of compensation outside the scope of the Grantee’s employment
contract, if any.  As such, the Performance Share Units are not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

23. English Language.  The Grantee acknowledges and agrees that it is the
Grantee’s express intent that the Plan, this Agreement, any addendum and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Award, be drawn up in English.  Unless specifically indicated,
if the Grantee has received the Plan, this Agreement, any addendum or any other
documents related to the Award translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version shall control.

24. Consent to Collection, Processing and Transfer of Personal Data.    Pursuant
to applicable personal data protection laws, the Company hereby notifies the
Grantee of the following in relation to the Grantee’s personal data and the
collection, processing and transfer of such data in relation to the Company’s
grant of this Award and the Grantee’s participation in the Plan.  The
collection, processing and transfer of the Grantee’s personal data is necessary
for the Company’s administration of the Plan and the Grantee’s participation in
the Plan.  The Grantee’s denial and/or objection to the collection, processing
and transfer of personal data may affect the Grantee’s participation in the
Plan.  As such, the Grantee voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described in this paragraph. 

The Company and the Employer hold certain personal information about the
Grantee, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Awards or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in Grantee’s favor, for the purpose of managing
and administering the Plan (“Data”).  The Data may be provided by the Grantee or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan.  The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Grantee’s country of residence.  Data processing operations
will be performed minimizing the



7

--------------------------------------------------------------------------------

 

use of personal and identification data when such operations are unnecessary for
the processing purposes sought.  Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the Grantee’s
participation in the Plan.


The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the
Grantee’s participation in the Plan, and the Company and the Employer may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States.  The Grantee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Grantee’s behalf to a broker or
other third party with whom the Grantee may elect to deposit any Shares acquired
pursuant to the Plan. 


The Grantee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Grantee’s participation in the Plan.  The Grantee
may seek to exercise these rights by contacting the Grantee’s local human
resources manager.

 

25. Addendum to Agreement.  Notwithstanding any provisions of this Agreement to
the contrary, the Award shall be subject to any special terms and conditions for
the Grantee’s country of residence (and country of employment, if different), as
are set forth in the applicable Addendum to the Agreement.  Further, if the
Grantee transfers residence and/or employment to another country reflected in an
Addendum to the Agreement, the special terms and conditions for such country
will apply to the Grantee to the extent the Company determines, in its sole
discretion, that the application of such terms is necessary or advisable in
order to comply with local law or to facilitate administration of the Plan.  Any
applicable Addendum shall constitute part of this Agreement.

26. Execution.  This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument. 

27. Tax Consequences.  The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s alternatives under Section 83(b) of the Code
in connection with the award, earning or vesting of the Performance Share Units
and the delivery of Shares in connection therewith. 

 





8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Agreement on the ___ day of _____, 2015.  By execution of this Performance Share
Unit Agreement the Grantee acknowledges receipt of a copy of the Plan, and
agrees to the terms and conditions of the Plan and this Agreement.

THE NASDAQ OMX GROUP, INC.

 



______________________________

By:

Title:


[EMPLOYEE NAME]

 

                                                             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





9

--------------------------------------------------------------------------------

 

Appendix A

 

Performance Goals for Performance Share Unit Grant

2015 -  2017 Performance Period

 

This Appendix A to the Performance Share Unit Agreement sets forth the
Performance Goals to be achieved and, depending upon the extent (if any) to
which the Performance Goals are achieved, the number of whole and/or partial
Shares, if any, which the Grantee shall have the right to receive with respect
to each Performance Share Unit.  Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Agreement and the Plan.

Certain Definitions

“Closing Price” means the 30 day calendar average closing price of a share of a
company’s stock ending on the last trading day of the Performance Period. 

“Opening Price” means the 30 day calendar average closing price of a share of a
company’s stock ending on the trading day preceding the first day of the
Performance Period.  The Opening Price shall be adjusted for stock splits and
reverse stock splits that occur during the Performance Period.

“Payout Governor” means that regardless of percentile ranking for either
Performance Goal, if the Company’s TSR is negative, the Grantee shall be
entitled to receive no more than 100% of the Performance Share Units.

“Peer Group” means a group of peer companies consisting of the following global
exchanges: ASX Ltd, BGC Partners Inc, BM&F Bovespa, Bolsa Mexicana de Valores,
Bolsas Y Mercados Espanoles, CBOE Holdings Inc, CME Group Inc, Deutsche Boerse
AG, Euronext, Hong Kong Exchange, ICAP plc, Intercontinental Exchange, Japan
Exchange, London Stock Exchange Group plc, Singapore Exchange and TMX Group Inc.

“Price Cap” means that regardless of the actual stock price growth over the
Performance Period, the final stock price will be limited to 250% of the grant
date price for purposes of calculating the final award of Performance Share
Units to the Grantee.

“S&P 500” means the companies constituting the Standard & Poor’s 500 Index as of
the beginning of the Performance Period. Any component company of the Standard &
Poor’s 500 Index that is acquired, taken private, delisted, liquidated or no
longer publicly traded due to filing for bankruptcy protection at any time
during the Performance Period  will be eliminated from the S&P 500 for the
entire Performance Period.  There will be no adjustments to the S&P 500 to
account for any other changes to the Standard & Poor’s 500 Index during the
Performance Period.

“TSR” means the total shareholder return during the Performance Period, which
will be calculated as the (i) Closing Price minus Opening Price plus cumulative
dividends, divided by (ii) Opening Price.  No adjustments to TSR shall be made
for stock issuances or stock



10

--------------------------------------------------------------------------------

 

buybacks during the Performance Period.  Each company’s TSR shall be calculated
in the local currency to eliminate foreign exchange fluctuations.      

Goal 1: TSR Performance Relative to the S&P 500

The Performance Goal for 50% of the Performance Share Units shall be the
Company’s three-year TSR percentile rank versus the S&P 500.

For this portion of the award, each Performance Share Unit shall, subject to the
vesting provisions set forth in the Agreement and the Payout Governor, entitle
the Grantee to receive Shares based on the levels of achievement in the
following table.  

 

Table 1: Levels of Achievement

 

Percentile Rank of the Company’s Three-Year TSR Versus the S&P 500

Resulting Shares Earned (% of Half of Target)

≥85th Percentile

200%

67.5th Percentile

150%

50th Percentile

100%

25th Percentile

50%

15th Percentile

30%

0 Percentile

0%

 

For levels of achievement between points, the resulting Shares earned will be
calculated based on straight-line interpolation.

 

The resulting shares earned will be subject to the 250% Price Cap.  If the
NASDAQ OMX stock price grows greater than 250% over the Performance Period, the
resulting number of shares will be fewer than 200% of target shares.  For
example: (formulaic resulting shares earned X 250% Price Cap) / (stock price at
time of delivery of shares) = resulting actual shares earned.

 

Goal 2: TSR Performance Relative to a Peer Group

 

The Performance Goal for 50% of the Performance Share Units shall be the
Company’s three-year TSR percentile rank versus the Peer Group.  For this
portion of the award, each Performance Share Unit shall, subject to the vesting
provisions set forth in the Agreement and the Payout Governor, entitle the
Grantee to receive Shares based on the levels of achievement in the following
table.    

 





11

--------------------------------------------------------------------------------

 



Table 2: Levels of Achievement

 

Percentile Rank of the Company’s Three-Year TSR Versus the Peer Group

Resulting Shares Earned (% of Half of Target)

≥85th Percentile

200%

67.5th Percentile

150%

50th Percentile

100%

25th Percentile

50%

15th Percentile

30%

0 Percentile

0%

 

For levels of achievement between points, the resulting Shares earned will be
calculated based on straight-line interpolation.

 

The resulting shares earned will be subject to the 250% Price Cap.  If the
NASDAQ OMX stock price grows greater than 250% over the Performance Period, the
resulting number of shares will be fewer than 200% of target shares.  For
example: (formulaic resulting shares earned X 250% Price Cap) / (stock price at
time of delivery of shares) = resulting actual shares earned.

 

Other Terms and Conditions

 

To the extent consistent with the Code and the Plan, the Committee reserves the
right to modify any calculation described in this Appendix A to adjust for
unanticipated circumstances or situations, as it deems necessary.  All actions
taken by the Committee pursuant to this Appendix A shall be final, conclusive
and binding upon the Grantee, and all other persons, to the maximum extent
permitted by law.

 

 



12

--------------------------------------------------------------------------------